DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/3/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/1/2021 and 2/4/2022 were filed after the mailing date of the Final office action on 11/9/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The Amendment filed 1/3/2022 has been entered. Claims 1-3 remain pending in the application. Applicant’s amendments to the Specification, Drawings and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Final Office Action mailed 11/9/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the limitation “at least a first container part and a second container part are detachably connectable to form the interior volume” in lines 2-3 renders the claim indefinite because claim is unclear if the limitation refers to the limitation “at least a first container part and a second container part … the interior volume” recited in claim 13, lines 18-20 or additional. For examination purposes, examiner construes the limitation recited in claim 14 to be same as the limitation in claim 13. Claim 14 could overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph if claim 14 is amended to remove the duplicate limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5-9, 11-14, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (US 2005/0069425 A1) in view of Wang et al. (US 2011/0071465 A1) and further in view of Shim (US 5,823,991).
Regarding claim 1, Gray discloses a measuring arrangement 100 (figure 1) for measuring a volume (paragraph 0107) occupied by a liquid medium (liquid inside 
a container 106 having an interior volume (interior volume of elements 106) containing a gas reservoir 110, 160 filled with a gaseous medium (paragraph 0095, lines 1-3, “gas within”) and containing the liquid reservoir 108, 154 filled with the liquid medium (paragraph 0094, lines 1-3) wherein the gas reservoir 110, 160 and the liquid reservoir 108, 154 are hermetically separated by an impenetrable separation wall 112, 156 (paragraph 0092, lines 4-9); 
a volume modulator (structure formed by elements 132 and 133) to induce a volume change of the gas (paragraph 0096, lines 5-9), 
a pressure sensor 122 arranged with the gas reservoir 110 (paragraph 0095, lines 1-3) to measure a pressure change of the gaseous medium in response to the volume change of the gas reservoir; and 
a controller 134 connectable to the pressure sensor 122, wherein the controller 134 is configured (paragraph 0097, lines 12-22) to calculate the volume of the liquid reservoir on the basis of the pressure change and the volume change; an outlet 118 extending through the container 106 and being in fluid connection with the container 106, wherein the container 106 comprises at least a first container part (part of element 106 essentially element 110 that gets included with element 230) and a second container part (part of element 106 essentially element 108 that is included with element 231) that are detachably connectable to form the interior volume (paragraphs 0150, 0151).
Gray discloses the gas reservoir 110 including a pressure sensor 122 but the figure 1 and disclosure on paragraph 0095, lines 1-3 is not clear if the pressure sensor is 
Additionally, Wang teaches a design of a measuring arrangement (figure 42) wherein the pressure sensor (paragraph 0203, lines 16-21, “a pressure sensor in the control chamber 171”) is arranged inside the gas reservoir 171 for the purpose of using a well-known alternative pressure sensor placement in determining the pressure inside the gas reservoir (paragraph 0203, lines 16-21).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the pressure sensor placement in Gray to incorporate wherein the pressure sensor is arranged inside the gas reservoir as taught by Wang for the purpose of using a well-known alternative pressure sensor placement in determining the pressure inside the gas reservoir (paragraph 0203, lines 16-21).
Gray is further silent regarding a suction pump in fluid connection with the outlet.
However, Shim teaches a design of a drug delivery system (figure 5B) having a container with diaphragm (figure 2A) having an outlet (see “O” in figure 2A below) being in fluid connection with the container (see “C” in figure 2A below); and a suction pump 200 (figures 3A-3C) in fluid connection with the outlet (see “O” in figure 2A below) for the purpose of having a well-known alternative pump for injecting fluid from the container into the patient (column 4, lines 14-17).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claim to modify a measuring arrangement of Gray to incorporate a suction pump in fluid connection with the outlet as taught by Shim for the purpose of having a well-known alternative pump for injecting fluid from the container into the patient (column 4, lines 14-17).


    PNG
    media_image1.png
    277
    540
    media_image1.png
    Greyscale

Regarding claim 2, Gray discloses wherein the volume modulator (structure formed by elements 132 and 133) comprises a piston 132 slidably arranged in a longitudinally (longitudinally is construed along a direction parallel to movement of element 132) extending guiding section 128, 130 of a sidewall (wall of element 106 comprising element 130) of the container 106.

Regarding claim 3, Gray discloses wherein the piston 132 is displaceable along the guiding section 128, 130 by a drive 133.

Regarding claim 5, Gray discloses wherein the outlet 118 is selectively lockable by a control valve 120 and/or by the suction pump.



Regarding claim 7, Gray discloses wherein the volume occupied by the liquid medium is calculated using at least one of an available interior volume of the container 106 (paragraph 0108 “the volume of the measurement gas contained within the system by ΔV”, also determines the volume of element 108), the volume change of the gas reservoir 110 (paragraph 0108, “the volume of the measurement gas contained within the system by ΔV”) , the pressure change inside the gas reservoir 110 (paragraph 0108, figure 3B, sub-step 6), and an initial pressure inside the gas reservoir 110 (figure 3B, sub-step 1).

Regarding claim 8, Gray discloses wherein the liquid reservoir 154 is formed by a flexible bag 156 (paragraph 0080, lines 7-13).

Regarding claim 9, Gray discloses wherein the liquid reservoir 108 is formed in part by the container 106 (figure 4) and wherein the impenetrable separation wall 112 between the liquid reservoir 108 and the gas reservoir 110 comprises a flexible membrane 112.



Regarding claim 12, Gray discloses wherein the liquid reservoir 108 filled with a liquid medicament (fluid inside element 108) is arranged in the second container part (paragraph 0150).

Regarding claim 13, Gray discloses a drug delivery device (figure 1, including entire infusion systems that employ the mechanism shown in figure 1, paragraph 0006, lines 1-4) comprising: 
a housing (housing of element 100 including the housing of the system including the mechanism shown in figure 1); 
a measuring arrangement 100 for measuring a volume occupied by a liquid medium inside a liquid reservoir 108, the measuring arrangement comprising: 
a container 106 (figure 2) having an interior volume (interior volume of elements 106) containing a gas reservoir 110, 160 filled with a gaseous medium (paragraph 0095, lines 1-3, “gas within”) and containing the liquid reservoir 108, 154 filled with the liquid medium (paragraph 0094, lines 1-3) wherein the gas reservoir 110, 160 and the liquid reservoir 108, 154 are hermetically separated by an impenetrable separation wall 112, 156 (paragraph 0092, lines 4-9); 
a volume modulator 133 to induce a volume change of the gas (paragraph 0096, lines 5-9), 
a pressure sensor 122 arranged with the gas reservoir 110 (paragraph 0095, lines 1-3) to measure a pressure change of the gaseous medium in response to the volume change of the gas reservoir; and 

Gray discloses the gas reservoir 110 including a pressure sensor 122 but the figure 1 and disclosure on paragraph 0095, lines 1-3 is not clear if the pressure sensor is arranged inside the gas reservoir. However, one of ordinary skill in the art would construe that at least the portion of pressure sensor 122 could be placed inside the gas reservoir 110.
Additionally, Wang teaches a design of a measuring arrangement (figure 42) wherein the pressure sensor (paragraph 0203, lines 16-21, “a pressure sensor in the control chamber 171”) is arranged inside the gas reservoir 171 for the purpose of using a well-known alternative pressure sensor placement in determining the pressure inside the gas reservoir (paragraph 0203, lines 16-21).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the pressure sensor placement in Gray to incorporate wherein the pressure sensor is arranged inside the gas reservoir as taught by Wang for the purpose of using a well-known alternative pressure sensor placement in determining the pressure inside the gas reservoir (paragraph 0203, lines 16-21).

However, Shim teaches a design of a drug delivery system (figure 5B) having a container with diaphragm (figure 2A) having an outlet (see “O” in figure 2A below) being in fluid connection with the container (see “C” in figure 2A below); and a suction pump 200 (figures 3A-3C) wherein the suction pump 200 is in fluid connection with the outlet (see “O” in figure 2A below) for the purpose of having a well-known alternative pump for injecting fluid from the container into the patient (column 4, lines 14-17).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claim to modify a measuring arrangement of Gray to incorporate a suction pump wherein the suction pump is in fluid connection with the outlet as taught by Shim for the purpose of having a well-known alternative pump for injecting fluid from the container into the patient (column 4, lines 14-17).
Gray is further silent regarding a first container part and a second container part are sealingly engageable in a gas tight and fluid tight manner. However, one of ordinary skill in the art will construe that a first container part and a second container part are sealingly engageable in a gas tight and fluid tight manner in order to operate the device without any leakage.

Regarding claim 14, Gray discloses wherein the container of the measuring arrangement comprises at least a first container part (part of element 106 that gets included with element 230) and a second container part (part of element 106 that is included with element 231) that are detachably connectable to form the interior volume (paragraph 0150) and wherein at least one of the first container part (part of element 106 that gets included with element 230) and the second container part forms at least a portion of the housing (230 represents entire component of the remaining portion of the 

Regarding claim 16, Gray discloses wherein the volume occupied by the liquid medium is calculated as being the available interior volume of the container 106 (paragraph 0108 “the volume of the measurement gas contained within the system by ΔV”, also determines the volume of element 108) or being the volume change of the gas reservoir 110 (paragraph 0108, “the volume of the measurement gas contained within the system by ΔV”).

Regarding claim 19, Gray discloses wherein the drug delivery device is configured as an infusion pump or as an infusion system (the system disclosed by Gray is a pump for infusing fluid into the patient therefore, the system is construed as an infusion pump or an infusion system).

Regarding claim 20, Gray discloses wherein the drug delivery device is configured as an injection device (a needle/cannula could be connected to the element 118 for injecting fluid into the patient’s body). 

Response to Arguments
Applicant's arguments filed 1/3/2022 have been fully considered but they are not persuasive.
Applicant argues on page 7, line 1-page 8, line 4 that Gray do not disclose the container 106 made of multiple part and there is no indication that “the container comprises at least a first container part and a second container part that are detachably connectable and sealingly engageable in a gas tight and fluid tight manner to form the 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783